                                           Case 3:21-cv-04945-EMC Document 5 Filed 08/20/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ANTHONY TURNER,                                     Case No. 21-cv-04945-EMC
                                   8                    Plaintiff,
                                                                                             ORDER OF TRANSFER
                                   9             v.

                                  10     WARDEN,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiff, an inmate at Mule Creek State Prison (“MCSP”) in Ione, filed this pro se civil

                                  15   rights action under 42 U.S.C. § 1983, claiming that his criminal conviction should be “revers[ed]”

                                  16   because he suffered ineffective assistance of counsel and the prosecution did not meet its

                                  17   evidentiary burden. See Docket No. 1 at 2-3. Plaintiff seeks both monetary relief, and to be

                                  18   “pardon[ed] from this criminal history.” Id. at 3.

                                  19          Documents attached to the complaint show that Plaintiff was convicted in Sacramento

                                  20   Superior Court, which is located in the Eastern District of California. In addition, the named

                                  21   defendant in this case works at MCSP, which also is located in the Eastern District of California.

                                  22   No defendant is alleged to reside in, and none of the events or omissions giving rise to the

                                  23   complaint are alleged to have occurred in, the Northern District.

                                  24          Regardless of whether Plaintiff brings his claims in a civil rights action or in a habeas

                                  25   petition, his action should be heard in the Eastern District. To the extent Plaintiff intended to

                                  26   pursue a civil rights action, venue is proper in the district where defendants reside and/or the

                                  27   wrongful action occurred. See 28 U.S.C. § 1391(b). To the extent Plaintiff intended to pursue a

                                  28   habeas action, a petition challenging a conviction should be heard in the district of conviction. See
                                           Case 3:21-cv-04945-EMC Document 5 Filed 08/20/21 Page 2 of 2




                                   1   Habeas L.R. 2254-3(b)(1). Here, Plaintiff was convicted by a state court that is located within the

                                   2   Eastern District, the alleged wrong occurred within the Eastern District, and defendant resides

                                   3   within the Eastern District. Venue therefore is proper in the Eastern District, and not in this one.

                                   4   See 28 U.S.C. § 1391(b).

                                   5          Accordingly, in the interest of justice and pursuant to 28 U.S.C. § 1406(a), this action is

                                   6   TRANSFERRED to the United States District Court for the Eastern District of California. The

                                   7   Clerk shall transfer this matter.

                                   8

                                   9          IT IS SO ORDERED.

                                  10

                                  11   Dated: August 20, 2021

                                  12
Northern District of California
 United States District Court




                                  13                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  14                                                     United States District Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
